Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, 10-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stroetz (US 2008/0287752).

Regarding claims 1, Stroetz teaches A hearing device configured to be worn at an ear of a user (Stroetz figure 1), the hearing device comprising: a sensor unit configured to provide sensor data (Stroetz figure 2, sensors 44-58 and ¶0017, “Sensor Controller 42 then then transmits the sensed physiological signals generated by the sensor to sensor processor module 16”), the sensor unit comprising a biometric sensor configured to provide biometric data included in the sensor data (Stroetz figure 2, sensors 44-58 and ¶0018-0022); and a processor configured to determine a physiological parameter from the sensor data (Stroetz ¶0021, “change in a physiological parameter”), the physiological parameter indicative of a physiological property of the user (Stroetz figure 2, ¶0018-0022, “acceleration of the user’s body,” “measures the core body temperature,” “determination of the oxygen saturation,” and etc..); characterized in that the processor is configured to determine whether the physiological parameter fulfills a condition (Stroetz ¶0024, “CPU 22 may employ a threshold based algorithm to establish whether a physiological parameters remains within parameter limits”); and provide, depending on whether the physiological parameter fulfills the condition, output data based on the sensor data (Stroetz ¶0024, “Parameter thresholds…when reached or exceeded, indicate that a likelihood that an emergency medical incident is occurring”), the output data including at least part of the biometric data and/or information derived from at least part of the biometric data different from the physiological parameter (Stroetz ¶0028, “personnel at remote location 25 determine whether the user of sensor module 10 is conscious. This determination may be based on certain physiological parameters measured by sensor module 10”).

	Regarding claims 2 and 15, Stroetz teaches that biometric information in the biometric data included in the output data is unmodified by the processor (Stroetz figure 3, step 70, the physiological parameter is only compared to a threshold and not modified).

Regarding claims 5 and 18, Stroetz teaches at the physiological parameter is at least partially determined from the biometric data (Stroetz figure 2, sensors 44-58 and ¶0018-0022).

Regarding claims 6 and 19, Stroetz teaches the sensor unit comprises a movement detector configured to provide movement data included in the sensor data, wherein the physiological parameter is at least partially determined from the movement data (Stroetz figure 2, accelerometer 44 and ¶0018).

Regarding claims 7 and 20, Stroetz teaches hat the sensor unit comprises a sound detector configured to provide sound data included in the sensor data, wherein the physiological parameter is at least partially determined from the sound data (Stroetz figure 2 and ¶0022).

Regarding claim 8, Stroetz teaches that the biometric sensor comprises a light source configured to emit light through a skin of the user and an optical detector for detecting a reflected part and/or a scattered part of the light, wherein the biometric data comprises information about the detected light (Stroetz figure 2 and ¶0020 LEDs 48-50, and photodetector 52).

Regarding claim 10, Stroetz teaches that the biometric sensor comprises a temperature sensor configured to detect a body temperature of the user, wherein the biometric data comprises information about the body temperature (Stroetz figure 2, temperature sensor 46).

Regarding claim 11, Stroetz teaches that the hearing device further comprises a communication port configured to transmit data to a remote device, wherein the processor is configured to provide the output data to the communication port (Stroetz figure 1 and ¶0010, transmission line 26 can be wireless).

Regarding claim 12, Stroetz teaches A communication system comprising: a hearing device configured to be worn at an ear of a user (Stroetz figure 1), the hearing device comprising: a sensor unit configured to provide sensor data (Stroetz figure 2, sensors 44-58 and ¶0017, “Sensor Controller 42 then then transmits the sensed physiological signals generated by the sensor to sensor processor module 16”), the sensor unit comprising a biometric sensor configured to provide biometric data included in the sensor data (Stroetz figure 2, sensors 44-58 and ¶0018-0022); a processor configured to determine a physiological parameter from the sensor data (Stroetz ¶0021, “change in a physiological parameter”), the physiological parameter indicative of a physiological property of the user (Stroetz figure 2, ¶0018-0022, “acceleration of the user’s body,” “measures the core body ; characterized in that the processor is configured to determine whether the physiological parameter fulfills a condition (Stroetz ¶0024, “CPU 22 may employ a threshold based algorithm to establish whether a physiological parameters remains within parameter limits”); and provide, depending on whether the physiological parameter fulfills the condition, output data based on the sensor data (Stroetz ¶0024, “Parameter thresholds…when reached or exceeded, indicate that a likelihood that an emergency medical incident is occurring”), the output data including at least part of the biometric data and/or information derived from at least part of the biometric data different from the physiological parameter (Stroetz ¶0028, “personnel at remote location 25 determine whether the user of sensor module 10 is conscious. This determination may be based on certain physiological parameters measured by sensor module 10”); and a remote device comprising a communication port configured to receive the output data from the hearing device (Stroetz figure 1, remote location 25 and ¶0015 “Remote location 25 is a facility that monitors the physiological data provided by CPU 22”).

Regarding claim 13, Stroetz teaches that the remote device comprises a processor, the processor configured to determine a physiological parameter from the output data, the physiological parameter determined by the processor of the remote device different from the physiological parameter determined by the processor of the hearing device (Stroetz ¶0015, “provide an appropriate response when the data indicates certain physiological conditions”).

Regarding claim 14, Stroetz teaches A method of operating a hearing device configured to be worn at an ear of a user (Stroetz figure 1), the method comprising: providing sensor data (Stroetz figure 2, sensors 44-58 and ¶0017, “Sensor Controller 42 then then transmits the sensed physiological signals generated by the sensor to sensor processor module 16”) including biometric data detected from the user (Stroetz figure 2, sensors 44-58 ; and determining a physiological parameter from the sensor data (Stroetz ¶0021, “change in a physiological parameter”), the physiological parameter indicative of a physiological property of the user (Stroetz figure 2, ¶0018-0022, “acceleration of the user’s body,” “measures the core body temperature,” “determination of the oxygen saturation,” and etc..); the determining the physiological parameter characterized by determining whether the physiological parameter fulfills a condition (Stroetz ¶0024, “CPU 22 may employ a threshold based algorithm to establish whether a physiological parameters remains within parameter limits”); and providing, depending on whether the physiological parameter fulfills the condition, output data based on the sensor data (Stroetz ¶0024, “Parameter thresholds…when reached or exceeded, indicate that a likelihood that an emergency medical incident is occurring”), the output data including at least part of the biometric data (Stroetz ¶0028, “personnel at remote location 25 determine whether the user of sensor module 10 is conscious. This determination may be based on certain physiological parameters measured by sensor module 10”) and/or information derived from at least part of the biometric data different from the physiological parameter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroetz (US 2008/0287752) in view of Goldstein (US 2017/0215011).

Regarding clams 3 and 16, Stroetz teaches the physiological parameter is indicative of a heart rate of the user (Stroetz ¶0013, “heart rate”), however does not explicitly teach wherein the determining whether the condition is fulfilled comprises determining whether the heart rate corresponds to a resting heart rate of the user.

Goldstein teaches wherein the determining whether the condition is fulfilled comprises determining whether the heart rate corresponds to a resting heart rate of the user (Goldstein ¶0106, “resting heart rate can typically be within a given range for a given amount of detected motion”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Goldstein to improve the known hearing device of Stroetz to achieve the predictable result of monitoring the medical state of the user to anticipate medical emergencies.

Regarding claims 4 and 17, Stroetz in view of Goldstein teaches the physiological parameter is indicative of a relaxation level of the user (Goldstein ¶0106, “resting heart rate can typically be within a given range for a given amount of detected motion”), wherein the determining whether the condition is fulfilled comprises determining whether the physiological parameter is above a threshold (Stroetz ¶0024, “CPU 22 may employ a threshold based algorithm to establish whether a physiological parameters remains within parameter limits”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314



/NORMAN YU/Primary Examiner, Art Unit 2652